Citation Nr: 0505303	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  98-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of 
arthrotomy of the left knee with degenerative joint disease, 
chondromalacia, left patella and medial femoral condyle, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.  
The veteran also had unverified periods of active duty 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased rating for the left knee 
disability, then rated as 10 percent disabling.  During the 
pendency of this appeal, the RO granted an increased rating 
from 10 percent to 20 percent for the service-connected left 
knee disability.  Because the maximum benefit was not granted 
in the increase assigned, the issue of entitlement to a 
higher rating is still before the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

During a May 2004 hearing before the undersigned, the 
veteran's representative raised the issue of entitlement to 
service connection for a left hip disability secondary to the 
service-connected left knee disability.  This issue has not 
been developed for appellate review and is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disability is manifested by post-
operative changes, to include pain and loss of motion, with 
x-ray evidence of arthritis.

3.  The veteran does not experience severe recurrent 
subluxation or lateral instability of the left knee.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
residuals of arthrotomy of the left knee with chondromalacia 
and medial femoral condyle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5258 (2004).

2.  Criteria for a separate rating of 10 percent for left 
knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2004).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates that rating's criteria.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7. 

The veteran's left knee disability is currently rated as 20 
percent disabling under 38 C.F.R. Section 4.71a, Diagnostic 
Codes 5010-5258, as both post-operative residuals and 
arthritis of the knee were considered collectively when 
assigning the single evaluation.

Diagnostic Code 5258 allows for assignment of a 20 percent 
rating when there is evidence of dislocated semilunar 
cartilage as well as frequent episodes of locking, pain, and 
effusion into the joint.  This is the highest rating 
assignable under this diagnostic code.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis under Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f) (2004).

Diagnostic Code 5260 allows for the assignment of disability 
ratings based on limitation of flexion of the leg.  
Specifically, a noncompensable rating is assigned when 
flexion is limited to 60 degrees; a 10 percent rating is 
assigned when flexion is limited to 45 degrees; a 20 percent 
rating is assigned when flexion is limited to 30 degrees; 
and, a 30 percent rating is assigned with flexion is limited 
to 15 degrees.  Limitation of extension of the leg is rated 
under Diagnostic Code 5261 as follows:  a noncompensable 
rating is assigned when extension is limited to 5 degrees; a 
10 percent rating is assigned when extension is limited to 10 
degrees; a 20 percent rating is assigned when extension is 
limited to 15 degrees; a 30 percent rating is assigned when 
extension is limited to 40 percent; and a 50 percent rating 
is assigned when extension is limited to 45 degrees.  

The normal flexion and extension of a knee is from 0 degree 
extension to 140 degrees flexion.  38 C.F.R. Sections 4.40 
and 4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain and excess fatigability have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The evidence of record shows that service connection was 
established for residuals of arthrotomy of the left knee with 
chondromalacia of the left patella and medial femoral condyle 
in June 1971 and a 10 percent rating was assigned as the 
veteran had a well-healed medial parapatellar scar with 
intact ligaments, full range of motion, normal gait, stance 
and alignment of the left knee.  In July 1997, the veteran 
sought a higher rating for his left knee disability due to 
complaints of arthritis with stiffness and swelling that 
required intermittent drainage of fluid from the knee; he 
also reported treatment with prescribed medication.  Based on 
x-ray evidence of arthritis of the left knee, the rating was 
increased to 20 percent.

VA outpatient treatment records clearly show a diagnosis of 
degenerative joint disease of the left knee based on x-ray 
findings and physical examination.  The veteran has been 
treated with Naprosyn and restricted weight bearing.  A 
private medical statement dated in July 1997 includes a 
diagnosis of left knee osteoarthritis treated with aspiration 
and cortisone injection.  X-ray studies of the knee revealed 
osteoarthritis, especially in the lateral joint compartment 
of the patellofemoral joint.  Examination in July 1997 showed 
some bogginess of the synovium, but no effusion.  The veteran 
reported some patellofemoral discomfort.  There was no 
evidence of instability of the knee in full extension or 30 
degrees of flexion with varus and valgus stressing.  Range of 
motion was evaluated as 0 degree extension to 120 degrees 
flexion.  McMurray testing was productive of a little pain 
medially and laterally.  The veteran was resumed on 
medication, which he had discontinued.  Follow-up examination 
conducted later that month showed mild effusion and mild pain 
on motion, but no instability.  McMurray testing was 
negative.  The knee was aspirated and injected with 
Celestone.  

An August 1997 VA outpatient report noted an assessment of 
post-meniscectomy degenerative joint disease.  The veteran 
reported a history of sensation of the knee giving way and 
occasional swelling.  Examination showed trace effusion but 
no gross instability.  Range of motion was evaluated as 0 
degree extension to 95 degrees flexion.  X-ray studies 
confirmed degenerative joint disease.  An August 1997 private 
medical report noted continued complaints of pain and 
stiffness, with improvement on Naprosyn.  Examination 
conducted at that time showed range of motion of 0 degree 
extension to 125 degrees flexion, with mild pain on motion.  
There was no evidence of instability or effusion detected.

VA treatment records dated from 1997 to 2001 document 
continued treatment for degenerative joint disease of the 
left knee.  A January 1998 report shows that the veteran 
exhibited range of motion on examination of 0 degree 
extension to 110 degrees flexion; he had tenderness along the 
medial joint line, and crepitus.  The records also show that 
the veteran participated in physical therapy between 1998 and 
2001 and his left knee pain was noted as stable when seen in 
January 2001.  A July 2001 report includes the diagnostic 
impression of severe degenerative joint disease of the left 
knee treated with medication, bracing and a cane.

Upon VA (QTC) examination in August 2001, the veteran 
complained of pain, stiffness, and limitation of functional 
use of the extremities as well as progressively increasing 
pain on walking.  He related having flare-ups two to three 
times a year, lasting three to four days in duration, with 
episodes relieved with rest and medication.  The veteran 
stated that he continued to be employed with the United 
States Postal Service and that his work activities requiring 
pushing and/or bending caused increased pain and stiffness.  
On physical examination, the veteran exhibited a stiff and 
painful gait apparently affecting both knees, both knees 
demonstrated genu varum deformity, and range of motion 
testing revealed decreased motion from 5 degrees extension to 
90 degrees flexion.  Examination also showed generalized 
tenderness and crepitus, with normal stability.  X-ray 
studies of the left knee showed degenerative arthrosis with 
genu varum deformity and the examiner diagnosed of 
degenerative arthrosis, both knees, left worse than right, 
with genu varum deformity.  The examiner then opined that the 
veteran had limited function in both daily activities and 
employment because of the progressive disorder affecting his 
knees.  The examiner further opined that the veteran's 
prognosis was very guarded and that future consideration 
should be given to total knee replacement to improve 
functional status.  A March 2004 medical report from the QTC 
examiner noted a diagnostic impression of anterior knee pain, 
due to degenerative joint disease with guarded prognosis.  It 
was again noted that the veteran's left knee disorder would 
require surgical treatment in the future. 

The veteran testified before the Board in May 2004 that he 
experienced locking, popping, swelling, stiffness 
(particularly in the morning), and daily pain; he stated that 
his symptoms were responsive to weather changes, that he was 
unable to stand for prolonged periods, and that he required 
rest breaks during work.  The veteran testified that he 
missed some time from work due to his knee disorder, 
continued taking prescribed medication for pain, and used a 
brace and cane as needed.  He stated that he was able to 
drive an automobile and stand for about fifteen minutes 
without his cane, noting that most of his pain was in his 
left hip.

Given the evidence as outlined above, the Board finds that 
the veteran's left knee disability is appropriately rated 
under Diagnostic Codes 5010 and 5258 as the medical evidence 
clearly shows that the veteran experienced an injury to the 
knee for which he underwent an arthrotomy and that he has 
developed degenerative joint disease in that knee which has 
been attributed to his in-service knee injury.  In an effort 
to ensure that the veteran is properly evaluated for all 
symptoms experienced, however, the Board finds that separate 
ratings for his various symptoms is more appropriate.  

The Board specifically notes at this juncture that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.

The record reveals post-operative changes of the veteran's 
left knee with complaints of painful motion of the knee in 
addition to swelling.  There is also x-ray evidence of 
degenerative changes of the left knee.  Thus, the Board finds 
that a separate disability rating may be assigned for such 
post-operative residuals under Diagnostic Code 5258 and for 
arthritis under Diagnostic Code 5003 because these codes 
address different manifestations of the same disability.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not duplicative of or overlapping with the symptomatology of 
the other condition.); Cf. VAOPGCPREC 23-97 (1997).  A 10 
percent rating under Diagnostic Code 5010 is appropriate as 
the medical evidence does not show that the veteran has a 
compensable level of limited motion, but the joint in 
question is considered a major joint under Diagnostic Code 
5003.  Specifically, the overall range of motion findings 
show limitation of extension of the left knee limited to 5 
degrees and flexion limited to 90 degrees.  Therefore, the 
demonstrated loss of motion on extension and flexion warrant 
noncompensable ratings under Diagnostic Codes 5260 and 5261.  
Notwithstanding, there is x-ray evidence of arthritis in the 
left knee for which a separate 10 percent rating may be 
assigned under Diagnostic Code 5003.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

Although the veteran has specifically requested that a higher 
rating be assigned for instability, the medical evidence does 
not support a finding of significant instability of the left 
knee which is required for the assignment of a 30 percent 
rating under Diagnostic Code 5257.  In this regard, the 
veteran has complained of locking, swelling, stiffness and 
pain and more recently reported instability, however, 
objective clinical evidence shows normal stability of the 
left knee.  This finding has been consistent throughout all 
medical records reviewed.  Consequently, a higher rating of 
the left knee disability under Diagnostic Code 5257 would not 
be appropriate.  

The Board has also reviewed other provisions of the rating 
schedule pertinent to the knee in an effort to assign the 
most beneficial rating for the left knee disability.  
Diagnostic Code 5262 authorizes a 10 percent evaluation for 
malunion of the tibia and fibula with slight knee disability 
and a 20 percent evaluation with moderate knee disability.  
There is, however, no evidence of malunion of the tibia or 
fibula of the knee.  Under Diagnostic Code 5256, evaluations 
ranging from 30 to 60 percent are afforded for ankylosis of 
the knee.  There is, however, no evidence of ankylosis of the 
left knee.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.)  Thus, 
a compensable evaluation is not warranted under any of these 
diagnostic codes.  Additionally, other diagnostic codes 
relevant to the knee disability at issue such as Diagnostic 
Code 5259 (concerning symptomatic removal of the semilunar 
cartilage) and Diagnostic Code 5263 (concerning to genu 
recurvatum) do not provide for an evaluation in excess of 10 
percent.  

As for the veteran's complaints of pain and excess 
fatigability, the Board finds that the evidence in this case 
does not reflect impairment that warrants assignment of 
ratings higher than assigned in this decision on a schedular 
basis.  The evidence demonstrates that the veteran's 
symptomatology includes arthritis of the knee with limited 
motion and associated pain on movement, symptoms which are 
compensated by the assignment of a 20 percent rating for 
frequent episodes of locking, pain and effusion of the joint 
under Diagnostic Code 5258 and a 10 percent rating for 
limited painful motion under Diagnostic Code 5010.  Thus, the 
Board finds that the functional impairment discussed in the 
Deluca case is contemplated in the assignment of the separate 
10 percent rating and a higher rating is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his left knee disability and he has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful.  The veteran has 
not required frequent periods of hospitalization for his left 
knee disability and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by knee pain, weakness, swelling and 
fatigue have an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  As such, even though a left knee 
total replacement will be considered in the future to improve 
functional status, evidence that the veteran continues to 
work with the Postal Service performing moderately heavy work 
supports the finding that assignment of higher ratings on an 
extra-schedular basis would not be appropriate.  Accordingly, 
the Board finds that the left knee disability is 
appropriately rated as 20 percent disabling under Diagnostic 
Code 5258 and a separate 10 percent rating is warranted under 
Diagnostic Code 5010 for arthritis of the left knee.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in November 1997, long before 
the VCAA was enacted, and the VCAA notice was first given to 
the veteran in July 2001.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claim was, among other 
things, evidence that the veteran currently had a disability 
more severe than rated, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in May 
2004 and advised that he had no additional evidence to submit 
in order to substantiate his claim.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

An increased evaluation for residuals of arthrotomy of the 
left knee, chondromalacia of the left patella and medial 
femoral condyle, is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee is granted, subject to the law and regulations 
for the award of monetary benefits.



	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


